Citation Nr: 1513076	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  09-46 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 percent for traumatic arthritis of the right knee with limitation of motion.

2.  Entitlement to an increased evaluation in excess of 10 percent for instability of the right knee.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active duty service in the U.S. Army from November 1975 to January 1996.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  
	
The Board remanded this case in January 2013 for further development.  After completion of this development by the RO, the case was returned to the Board for further appellate consideration.

In a February 2014 Board decision, the Board denied increased evaluations for the Veteran's right knee arthritis and instability.  The Board also denied an increased evaluation for a right knee scar.  The Veteran appealed the Board's February 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2014 Order, the Court vacated and remanded a part of the Board's decision for proceedings consistent with a Joint Motion for Partial Remand (Joint Motion).  The case has again returned to the Board so that it can implement the Joint Motion's directives.

The parties to the October 2014 Joint Motion determined that they would not disturb the above part of the Board's decision that denied an increased evaluation in excess of 10 percent for a right knee scar.  Thus, this issue is not before the Board. 

Upon return from the Court, the Board sent a letter to the Veteran in October 2014 informing him that he had 90 days to submit additional evidence with an indication as to whether he desired a remand for the RO to consider the evidence or whether he waived this right.  See generally 38 C.F.R. § 20.1304 (2014).  In response, in November 2014 and January 2015, the Veteran submitted additional medical evidence and argument, and requested RO consideration.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) reveals additional pertinent VA treatment records dated through October 2013, a November 2014 representative brief, a copy of the Court's Order and Joint Motion, and additional medical evidence submitted by the Veteran that have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, remand is required for an additional examination.  The October 2014 Joint Motion determined that the Board committed prejudicial error when it did not provide adequate reasons and bases in the February 2014 decision for its determination that the Veteran is not entitled to separate increased ratings in excess of 10 percent for right knee arthritis and right knee instability.  Specifically, the Joint Motion noted that the Board failed to address an argument raised by the Veteran with respect to the adequacy of the July 2013 VA examination addressing the severity of the right knee.  Specifically, the Veteran had argued that the 2013 VA examiner did not measure his right knee range of motion in the way represented in the illustration provided for measuring knee flexion and extension under 38 C.F.R. § 4.71a Plate II, most notably, the measurement for knee flexion.  See 38 C.F.R. § 4.71a, Plate II.  The Board did not address this argument.

In light of the Joint Motion's instructions, a remand is necessary for a new VA knee examination for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected right knee arthritis and instability disabilities.  In the remarks section of the Disability Benefits Questionnaire (DBQ), the examiner must specify how exactly the range of motion is performed for the knee, in order to ensure compliance with 38 C.F.R. § 4.71a, Plate II.

Second, the AOJ should attempt to secure any outstanding VA treatment records from the VA healthcare system in Washington D.C. dated from October 2013 to the present.     


Accordingly, the case is REMANDED for the following action:

1.  Request VA medical records from the Washington DC VA healthcare system dated from October 2013 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her or her representative.

2.  After any additional records are associated with the claims file, secure the appropriate VA DBQ examination to ascertain the current severity and manifestations of the Veteran's service-connected right knee arthritis and instability disabilities.  Access to the paper and electronic claims files must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The explanation for all opinions must be provided.  

In the remarks section of the DBQ, the examiner must explain how range of motion for the Veteran's right knee was performed, in order to ensure compliance with 38 C.F.R. § 4.71a, Plate II (normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion, and is performed with Veteran sitting upright on a table, as opposed to lying down).  The AOJ and VA examiner are advised that an October 2014 Court Order and Joint Motion has directed the VA to address whether the Veteran's VA knee examination was performed under proper VA protocol in terms of determining the Veteran's range of motion for the right knee.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Thereafter, the consider all of the evidence of record and readjudicate the issues on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

